Citation Nr: 1723047	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 2007 to February 2009, August 2009 to September 2011, and January 2016 to September 2016.       

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, CA.  That rating decision denied service connection for PTSD. 

The Board has recharacterized the Veteran's claim for service connection for PTSD as a claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, and anxiety.  See Clemons v Shinseki, 23 Vet App 1, 5-6, 8  (2009) (holding that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

In January 2017 the Veteran testified before the undersigned at a video-conference Board hearing.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that she has PTSD that is associated with sexual trauma experienced while on active service.  Additionally, medical records indicate that she may have additional mental health conditions, specifically, anxiety and depression.  See August 2016 Treatment Records.  The Veteran has provided statements from her sister and a fellow service member in regard to the claimed traumatic incident.  See April 2013 and January 2017 Statements.  Moreover, the Veteran testified at the January 2017 hearing before the undersigned that she had experienced the onset of psychiatric symptoms following that incident.  

An examination or medical opinion is warranted when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service or a service-connected disability; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A (d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has not been afforded a VA examination to address the nature and etiology of any psychiatric disorder.  Therefore, on remand, a VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any mental health condition, to include PTSD, anxiety, and depression.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any outstanding VA treatment records.  

2. After completing the foregoing development, provide the Veteran a VA examination with an appropriate psychologist or psychiatrist to determine the etiology of any current psychiatric disorder that may be present, to include PTSD, anxiety, and depression. The examiner must elicit from the Veteran a history of her psychiatric symptoms, to include whether she experienced any symptoms during service.  The examiner must review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements, and it should be confirmed that such records were available for review.  

The examiner must identify all current psychiatric disorders.  If any previously diagnosed disorder is no longer present, the examiner must provide an explanation.

If the Veteran meets the criteria for a diagnosis of PTSD, the examiner should provide an opinion as to the stressor(s) supporting the diagnosis.  Specifically, the examiner should opine as to whether there is sufficient evidence of behavior changes, including substance abuse and depressive behavior, in response to the claimed in-service sexual assault, which would provide the necessary credible supporting evidence of its occurrence.

For each disorder identified, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that that any currently diagnosed psychiatric disorder was caused or aggravated by the Veteran's period of active service, or whether it at least as likely as not, had its onset during service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

It should be noted that the Veteran is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3. In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the Veteran's last known address and to her representative.  It should also be indicated whether any notice sent was returned as undeliverable.  

4. After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5. When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.






The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






